Citation Nr: 0209462	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  94-41 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of a gastrectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

By a February 1951 rating decision of the Newark, New Jersey 
regional office (RO) of the Veterans' Administration, now the 
Department of Veterans Affairs (VA), service connection for a 
duodenal ulcer was granted and a 20 percent disability 
evaluation was assigned.

In February 1960, the RO issued a rating decision increasing 
the assigned disability evaluation to 60 percent disabling 
for service connected post-operative residuals of a partial 
gastrectomy which the veteran had in November 1959.  This 
evaluation was subsequently reduced on two separate occasions 
- one reduction to 40 percent disabling by a November 1960 
rating decision, and a further reduction back to 20 percent 
disabling by an August 1968 rating decision.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from an April 1994 rating decision which 
confirmed and continued the veteran's assigned disability 
rating of 20 percent for service connected residuals of a 
gastrectomy.  

The Board remanded the case in November 1997 for further 
development.  The development was completed to the extent 
feasible, and the case was returned to the Board for 
continuation of appellate review.


FINDING OF FACT

Service connected residuals of a gastrectomy does not result 
in more than moderate duodenal ulcer symptoms or more than 
mild postgastrectomy syndrome.  




CONCLUSION OF LAW

A rating greater than 20 percent for residuals of a 
gastrectomy is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the record shows that the veteran was admitted to 
a service department hospital in October 1946.  He gave a 
history of having experienced an episode of epigastric pain 
in 1943, repeated in 1945, and recurring about one month 
before, accompanied by nausea and some vomiting.  Physical 
examination, a gastrointestinal x-ray series, and laboratory 
tests were performed.  The diagnosis at discharge from the 
hospital in November 1946 was observation for peptic ulcer, 
no disease found.

The veteran was afforded a VA gastrointestinal examination in 
January 1951.  He indicated that he had felt good until about 
1 1/2 months before when his abdominal distress returned.  He 
vomited occasionally.  Hunger pains in the epigastric region 
occurred about two to three hours after meals and were 
relieved by eating.  His bowels were regular.  Physical 
examination and a gastrointestinal x-ray series were 
performed.  The diagnosis was duodenal ulcer, active.

Added to the record was the report of a private physician.  
It shows that the veteran underwent surgery in November 1959 
at which time a portion of his stomach was removed because of 
a stenosing duodenal ulcer.

A VA gastrointestinal examination was performed in December 
1967.  It was found that the veteran was 5' 7" tall and 
weighed 150 pounds.  He related that he had a difficult time 
gaining weight.  His lowest weight in the past year had been 
had been from 146 to 150 pounds.  He had weighed 176 pounds 
before gastrointestinal surgery, but had never been able to 
regain that weight.  On a VA examination in April 1969, it 
was reported that the veteran weighed 148 pounds.

VA outpatient reports, dated from July 1993 to June 1995, are 
of record.  In October 1993, the veteran denied abdominal 
pain, but complained of heartburn.  In March 1994, he 
indicated that he believed he had blood in his stools.  
Laboratory testing for occult blood in stool was negative.  
In April 1994, an upper gastrointestinal x-ray series 
revealed that the veteran was status post subtotal 
gastrectomy.  The anastomosis was functioning well with no 
evidence of ulceration.  There was a moderate sized hiatal 
hernia with mild reflux.  In July 1994, a complete blood 
count included the following results:  red blood cells 4.7 
M/cmm (reference range 4.5-6.5 M/cmm), hemoglobin 14.4 gm/dl 
(reference range 14-17.3 gm/dl), and hematocrit 42.8% 
(reference range 41-50%).

The veteran was afforded a VA gastrointestinal examination in 
April 1996.  He indicated that he had done well until about 
two years before when he started having a choking sensation 
with sore throat and sour taste in the mouth, mainly 
occurring at night, about once a week.  He denied 
retrosternal burning or epigastric pain.  He also denied a 
history of nausea, vomiting, diarrhea, or regurgitation of 
food.  Further, he denied any history of hematemesis or 
black, tarry stools.  

Physical examination showed that the veteran was moderately 
built and nourished and in no acute distress.  The abdomen 
was soft and nontender with positive bowel sounds.  Rectal 
inspection revealed heme-negative stools.  The complete blood 
count was within normal limits.  The examiner noted that the 
veteran promised, but did not provide a report from a private 
physician of a gastrointestinal x-ray series.  The diagnoses 
included history of peptic ulcer disease, status-post 
gastrectomy.

The Board's November 1997 remand referred to medical evidence 
showing that the veteran had hiatal hernia with reflux, in 
addition to service-connected postoperative residuals of a 
gastrectomy.  The Board directed the RO to schedule the 
veteran for a gastrointestinal examination to determine the 
severity of his service-connected postgastrectomy syndrome; 
if possible, the examiner was to dissociate the veteran's 
service-connected postgastrectomy syndrome and/or ulcer from 
other non service-connected gastroenterological disorders.  

Pursuant to the Board's November 1997 remand, the RO 
scheduled the veteran for gastrointestinal examinations on 
March 22, 1999 and March 30, 1999.  He failed to report for 
the scheduled examinations.  The RO subsequently scheduled 
the veteran for gastrointestinal examinations on September 3, 
1999 and September 17, 1999.  He again failed to report for 
the scheduled examinations.  The RO later scheduled the 
veteran for a gastrointestinal evaluation on November 5, 
1999.  Notations in the claims folder indicate that a member 
of the veteran's family called the RO and advised that the 
veteran found it was too far to travel to the VA facility 
where the examination was scheduled.  (It is observed that 
there is some question as to whether all examination 
notifications to the veteran were sent to the correct address 
of record.)  However, it does appear that the last 
notification was sent to the correct address of record and 
received by the veteran in view of the response by a member 
of his family, on his behalf.)

Received in November 1999 was a May 1996 report of an upper 
gastrointestinal x-ray series performed at the Mercer Medical 
Center.  The impression was that the veteran was status-post 
Billroth II, with free emptying of contrast into the efferent 
loop.  There was no evidence of ulceration seen.  Another 
impression was that the veteran had a 13 mm, concentric 
relative narrowing of the distal esophagus about 3-4 cm above 
the gastroesophageal junction.  It was suspected that this 
was a mild stricture due to previous reflux, though it was 
nonspecific.  The examiner pointed out that no reflux was 
seen at fluoroscopy, though fluoroscopy would not detect all 
cases of reflux.  

Also received in November 1999 was a report, dated that same 
month, from J.V. Castronova, M.D., indicating that the 
veteran had undergone surgery in the past for a duodenal 
ulcer.  He was presently doing well with his gastrointestinal 
symptoms.  He did not have any gastrointestinal complaints.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim for a rating greater than 20 percent 
for postoperative residuals of a gastrectomy.  This is so 
because the requirements of the new law and regulations have 
already been satisfied.  By the July 1994 statement of the 
case and October 1994, April 1996, April 1997, and February 
2002 supplemental statements of the case provided the 
appellant, the RO has furnished him the pertinent laws and 
regulations governing the claim and reasons for the denial.  
Also, in a letter dated in December 2001, the RO specifically 
informed the veteran of the VCAA and its requirements, as 
well as what information the veteran needed to provide in the 
event that there were outstanding treatment records that VA 
needed to retrieve.  The veteran was alternatively advised 
that he could get the records himself and send them to the 
RO.  

Additionally, pertinent post-service medical records have 
been associated with the record, and the appellant underwent 
an examination in April 1996 in connection with the claim on 
appeal.  In this regard, pursuant to the Board's November 
1997 remand, the veteran was scheduled for an additional VA 
examination but declined to appear.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  As such, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 60 percent rating is warranted for duodenal ulcer, severe; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for duodenal ulcer, moderately severe, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 20 percent rating is warranted for duodenal ulcer, 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for duodenal ulcer, mild; with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  

A 60 percent rating is warranted for postgastrectomy 
syndromes, when severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent rating is warranted for postgastrectomy syndromes, 
when moderate; less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 20 percent rating is 
warranted for postgastrectomy syndromes, when mild; 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

A VA gastrointestinal examination, performed in April 1996, 
provides the most recent, detailed clinical findings with 
respect to the veteran's service-connected residuals of 
postgastrectomy syndrome.  The veteran denied nausea, 
vomiting, diarrhea or blood in stool.  Laboratory testing did 
not indicate the presence of anemia.  He was not found to be 
malnourished, and the available medical evidence provides no 
indication of significant weight loss in recent years.  The 
most recent upper gastrointestinal x-ray series of record, 
performed by a private examiner in May 1996, demonstrated no 
ulceration, and it was shown that the veteran had a well 
functioning surgical result from a gastrectomy.  
Additionally, the veteran's private physician, in November 
1999, indicated that the veteran had no gastrointestinal 
complaints.  In order to entitled to assignment of a rating 
greater than 20 percent for the veteran's service-connected 
gastrointestinal disability on the basis of postgastrectomy 
syndromes, there must be objective evidence of characteristic 
mild circulatory symptoms after meals, with diarrhea and 
weight loss.  This has not been demonstrated.

Further, in order to be entitled to a rating greater than 20 
percent for the veteran's service-connected gastrointestinal 
disability on the basis of duodenal ulcer, there must be 
objective evidence of impairment of health manifested by 
anemia or weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  This has not been demonstrated.

The current record indicates that the veteran has nonservice-
connected hiatal hernia with reflux, in addition to being 
service-connected for postoperative residuals of gastrectomy.  
VA gastroenterological examinations, scheduled pursuant to 
the Board's November 1997 remand, were intended to provide 
up-to-date information about the current severity of the 
veteran's service-connected gastrointestinal disability, in 
contrast to nonservice-connected hiatal hernia.  As noted 
above, the veteran declined to appear for a current VA 
examination.  In view of his failure to cooperate with VA in 
the development of the medical evidence, the Board will 
evaluate the veteran's service-connected residuals of a 
gastrectomy on the available record.  

For all the foregoing reasons, the claim for a rating greater 
than 20 percent for postoperative residuals of a gastrectomy 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 5107(b) (West 
1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Entitlement to a rating greater than 20 percent for residuals 
of a gastrectomy is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

